Thompson, J.
(dissenting). — I do not see anything in the constitution and statutes of this order to warrant the conclusion, that it was intended to be at all different from other orders of the same kind, whose constitutions, and statutes are constantly coming before us for interpretation, and against whose grand lodges actions for death benefits are constantly sustained. The record shows that the book from which quotations are made in the majority opinion is a body of statutes, so to> speak, published by the grand lodge (this defendant), called “Laws of the death benefit fund.” It is correctly-assumed by my associates that it forms a part of the-contract among the members of the order and between them and the grand lodge. By these statutes the grand lodge prescribes what the death benefit fund shall be ; and, indeed, a record of a meeting of the grand lodge was shown in evidence, at which the amount of the death benefit was established and settled. These statutes also-provide to what persons the death benefit shall be payable in the event of the death of the member ; direct in what manner the fund shall be raised by assessments . upon the subordinate lodges, very much as in other-orders of this kind ; declare that expulsion of a member from a subordinate lodge shall exclude him from the death benefit fund ; require the grand treasurer to-pay the death benefit within sixty days, and prohibit the changing of “these statutes,” except at a regular session of the grand lodge, and in the manner therein prescribed, — not by the subordinate lodges.
*400The two most important sections of these statutes are as follows : “Sec. 9. HeirsMp. — Upon the death of a brother in the lodge of the True League Order, if the conditions contained in the preceding article have been fulfilled, and1 the sum fixed in the case of death of a wife has not been previously collected, the sum of $700 (in the latter case only the sum of $500) shall be paid to the following heirs: First, to his widow, provided they were living together in lawful wedlock, or if there be no widow, then, secondly, to his children in equal proportions.
“ Sec. 10. Payment and security. — The grand treasurer is obliged to pay the benefit sum within sixty days to the heirs legally entitled thereto.”
•By section 9, above quoted, the grand lodge declares that the sum of $700 (or $500 in the contingency therein named) “shall be paid to the following heirs” (designating them). By section 10, it declares that its own grand treasurer is obliged to make this payment. Now, it is too clear, to my mind, for any reasoning that, when a corporation says its own treasurer is obliged to pay a certain demand, it means that the corporation itself is obliged to pay it. A corporation, from the nature of its constitution, can only act through its officers and agents ; and when a corporation says that its financial officer shall make a payment I do not suppose that the corporation means he shall make it for himself, or that he shall make it for some one else ; and I do not suppose that a judicial decision ever has been rendered, or ever will be rendered hereafter, in which such a declaration will be considered to be other than the promise of the corporation.
Nor does the fact that it is recited in the first section of these statutes that “all the lodges of the U. O. T. B. have jointly bound themselves, upon the death of a brother entitled thereto under the constitution and by-laws, to pay the sum of $700 to his heirs,” etc., at all negative the conclusion that the grand lodge *401binds itself to pay it. It is the mere recital of a historical fact — something in the nature of a preamble to what follows. They have, of course, bound themselves to raise this death benefit fund, in the manner elsewhere stated in the same' statutes, just as the subordinate lodges in nearly all orders of this kind bind themselves. But this does not prevent the grand lodge from also binding itself; nor does it in the least imply, in the face of the other language I have quoted, that the grand lodge has not bound itself. In every order of this kind, whose statutes have been before us, so far as I can now recall, the subordinate lodges have undertaken to raise the death benefit fund substantially in the same way.
I admit that considerations of mere convenience do not warrant a j udge, in the interpretation of a written instrument, to corrupt the text or to depart from it, or to discover something in it which it does not contain. But interpretation involves in every case a faithful effort on the part of the judge to discover the real meaning of the authors of the instrument; and before a judge interprets an instrument so as to make it produce unjust and impracticable results, he ought to be very clear that no other road is left open to him, because he cannot assume, unless the assumption is unavoidable, that its authors intended such results. The interpretation put upon this instrument by my associates turns it into a contract of life assurance which is no assurance, but which, at the caprice of the officers of a grand lodge, can be turned into a mockery, although the deceased member may have paid his assessments for years. Is it to be supposed, especially in the face of the language I have quoted from these statutes, that the authors of them intended that the beneficiaries* should have no other remedy than an action against thirty-one subordinate lodges? Is it to be supposed that they intended that they should be remanded to a proceeding by mandamtos against the officers of the *402grand, lodge to compel them to make an assessment upon the subordinate lodges? Suppose that such a mandamus should go, and that an assessment should be made in obedience to it — by what process could the thirty-one subordinate lodges be -compelled to pay their ratable proportions of it ? Su ch a remedy would be found a delusive one, and it cannot justly be supposed that the authors of the statutes above quoted intended it.
In the other suggested ground of' nonsuit — the defense of ultra vires — it is not in my opinion based on any tenable ground, or such as'requires any discussion.
•• I have thus stated my reasons for dissenting from the opinion of my associates, because I regard the question decided as a very importantvone, not only to this order, but also to other orders of the same kind, whose schemes of insurance may, on the same lines of reason-, ing, be turned into a delusion. In my opinion the judgment of the circuit court should be reversed and the cause remanded.